Allowable Subject Matter
Claims are amended as recited in Notice of Allowance dated 10/27/2021.
Claim 3 is amended herein to recite, as previously discussed with Applicant’s representative detailed in Notice of Allowance dated 10/27/2021:
“3. (currently amended) The method according to claim 1, wherein the method further comprises:
receiving, by the first node, an area identifier setting instruction from the controller, and obtaining the identifier of the area in which the first node is located, wherein the area identifier setting instruction comprises the identifier of the area in which the first node is located.”
The allowed claims are 1, 3, 5, 6, 8 – 11, 13 and 14.
Information Disclosure Statement (IDS) dated 10/22/2021 is herein reviewed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459